UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-QSB (Mark One) TQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended September 30, 2007 £Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Commission File Number 0-52266 Brownshire Holdings, Inc. (Exact Name of Small Business Issuer as Specified in Its Charter) Nevada 20-4617652 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 660 LaSalle Place, Suite 200, Highland Park, Illinois 60035 (Address of Principal Executive Offices) (847) 780-1006 (Issuer’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes £No T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes TNo £ APPLICABLE ONLY TO CORPORATE ISSUERS As of March 10, 2008, there were outstanding 10,002,400 shares of the issuer’s Common Stock, $0.001 par value. Transitional Small Business Disclosure Format (check one):Yes £No T BROWNSHIRE HOLDINGS, INC. FORM 10-QSB For the quarter ended September 30, 2007 TABLE OF CONTENTS Page PART I - Financial Information Item 1. Financial Statements Balance Sheet 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to the Financial Statements 6 Item 2. Management’s Discussion and Analysis 9 Item 3. Controls and Procedures 11 PART II - Other Information Item 1. Legal Proceedings 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits and Reports on Form 8-K 13 Signatures 14 Forward-Looking Statements This report on Form 10-QSB includes statements that constitute “forward-looking statements” under the federal securities laws.These forward-looking statements often are characterized by the terms “may,” “believes,” “projects,” “expects,” or “anticipates,” and do not reflect historical facts.Specific forward-looking statements contained in this report include, but are not limited to, (a) our ability to acquire or to be acquired by an operating company, and (b) our ability to sell or otherwise derive any revenue from certain software assets that we own. Forward-looking statements involve risks, uncertainties, and other factors that may cause our actual results, performance or achievements to be materially different from those expressed or implied by such forward-looking statements.Factors and risks that could affect our results and achievements and cause them to differ materially from those contained in the forward-looking statements include those factors identified throughout this report and in the section entitled Part II, Item 6, “Management’s Discussion and Analysis or Plan of Operation – Certain Risk Factors Affecting Our Business,” in our Form 10-KSB for the year ended December 31, 2006, as well as other factors that we currently are unable to identify or quantify, but that may exist in the future.Such factors may affect generally the Company’s business, results of operations, and financial position.Forward-looking statements speak only as of the date the statements are made.We do not undertake and specifically decline any obligation to update any forward-looking statements included in this report. 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements BROWNSHIRE HOLDINGS, INC. BALANCE SHEET September 30, 2007 (unaudited) Assets Cash and equivalents $ 3,536 Prepaid expenses 317 Total current assets 3,853 Total assets $ 3,853 Liabilities and Stockholders' Deficit Accounts payable $ 2,588 Due to shareholders 65,687 Total current liabilities 68,275 Total liabilities 68,275 Preferred stock, $0.001 par value, 20,000,000 sharesauthorized, no shares issued or outstanding - Common stock, $0.001 par value, 80,000,000 sharesauthorized, 10,002,400 shares issued and outstanding 10,002 Paid-in capital (300,173 ) Retained earnings 225,749 Total stockholders' deficit (64,422 ) Total liabilities and stockholders' deficit $ 3,853 See accompanying notes to unaudited financial statements. 3 BROWNSHIRE HOLDINGS, INC. STATEMENTS OF OPERATIONS Three months ended September 30, Nine months ended September 30, 2007 2006 2007 2006 (unaudited) (unaudited) (unaudited) (unaudited) Net revenues $ - $ - $ - $ - Operating expenses: General and administrative 1,122 24,610 3,931 28,291 Professional fees 8,726 4,520 23,067 23,320 Total operating expenses 9,848 29,130 26,998 51,611 Operating loss (9,848 ) (29,130 ) (26,998 ) (51,611 ) Other income (expense) Interest income 50 428 258 1,345 Interest expense (643 ) (487 ) (1,795 ) (840 ) Total other income (expense) (593 ) (59 ) (1,537 ) 505 Loss before income taxes (10,441 ) (29,189 ) (28,535 ) (51,106 ) Income tax provision - Net loss $ (10,441 ) $ (29,189 ) $ (28,535 ) $ (51,106 ) Net loss per share: Basic $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.01 ) Diluted $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.01 ) Weighted average common shares outstanding: Basic 10,002,400 10,002,400 10,002,400 10,002,400 Diluted 10,002,400 10,002,400 10,002,400 10,002,400 See accompanying notes to unaudited financial statements. 4 BROWNSHIRE HOLDINGS, INC. STATEMENTS OF CASH FLOWS Nine months ended September 30, 2007 2006 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (28,535 ) $ (51,106 ) Adjustments to reconcile net loss to net cash flows from operating activities: Stock based compensation - 11,900 Changes in assets and liabilities: Prepaid expenses 903 - Accounts payable (14,774 ) 3,980 Net cash used in operating activities (42,406 ) (35,226 ) CASH FLOWS FROM INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES Due to stockholders 12,008 38,815 Dividends paid - (50,012 ) Net cash provided by (used in) financing activities 12,008 (14,197 ) NET DECREASE IN CASH AND CASH EQUIVALENTS (30,398 ) (49,423 ) CASH AND CASH EQUIVALENTS, beginning of period 33,934 94,772 CASH AND CASH EQUIVALENTS, end of period $ 3,536 $ 45,349 Supplemental Information: Cash paid for interest $ - $ - Cash paid for taxes $ - $ - See accompanying notes to unaudited financial statements. 5 BROWNSHIRE HOLDINGS, INC. NOTES TO THE FINANCIAL STATEMENTS September 30, 2007 (Unaudited) NOTE 1: BACKGROUND AND BASIS OF PRESENTATION Background Brownshire Holdings, Inc., a Nevada corporation (the “Company”), is a holding company with limited operating activities.The Company was formerly known as Gateway Data Sciences Corporation (“GDSC” or the “Predecessor Company”).In 1998, the Predecessor Company filed a voluntary petition to reorganize under Chapter 11 of the U.S. Bankruptcy Code.On June 26, 2002, the Bankruptcy Court confirmed the Trustee’s Plan of Reorganization (the “Plan”).The Plan was subsequently modified and became effective on December 5, 2002. The substantive provisions of the Plan were as follows: · Certain outstanding litigation claims involving the Predecessor Company’s former directors and officers, the insurance company that issued the Predecessor Company’s director and officer insurance policy, and third parties were settled pursuant to a “Global Settlement Agreement.” · A pool of assets was created as the sole source of all cash payments and distributions to be made to holders of certain allowed claims.The “creditors’ pool” was funded with o cash paid by a new stockholder group; o a cash payment by the Predecessor Company’s former Chief Executive Officer and President; o a cash payment by the insurance company pursuant to the Global Settlement Agreement described above; o the stock of the Predecessor Company’s wholly owned subsidiaries and a minority interest in another company; o cash in possession or control of the bankruptcy trustee; and o certain other assets. The creditors’ pool of assets was and will be used to satisfy any claims against the Predecessor Company that were not transferred to the Company, as described below. · As of the effective date, (i) the Predecessor Company was reconstituted as the Company; (ii) all of the assets of the Predecessor Company, other than the creditor’s pool, vested in the Company; (iii) all equity interests in the Predecessor Company were cancelled and the Company issued 500,120 shares of its common stock to the former stockholders of the Predecessor Company; and (iv) the Company issued 9,502,280 shares of common stock to the new stockholder group.As a result, immediately following the reorganization: o The Company’s assets consisting primarily of a litigation claim receivable and intangible assets consisting of proprietary technology developed by the Predecessor Company; and o the Company’s liabilities consisted primarily of accounts payable related to the litigation claim receivable On December 5, 2002, the Company adopted fresh start reporting in accordance with Statement of Position 90-7, “Financial Reporting by Entities in Reorganization under the Bankruptcy Code” (“SOP 90-7”) of the American Institute of Certified Public Accountants. On February 23, 2005, the Company settled all of its outstanding litigation claims and counterclaims with the former customer of the Predecessor Company. 6 Basis Of Presentation The accompanying financial statements of the Company as of September 30, 2007 and for the three months and nine months ended September 30, 2007 and 2006,respectively, have been prepared in accordance with generally accepted accounting principles for interim financial information.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for audited financial statements.The information furnished in these interim statements reflects all adjustments and accruals, consisting only of normal recurring adjustments, that are, in the opinion of the Company’s management, necessary for a fair statement of the results for such periods.The footnote disclosures related to the interim financial information included herein are also unaudited.Such financial information should be read in conjunction with the consolidated financial statements and related notes thereto as of December 31, 2006, and for the year then ended included in the Company’s annual report on Form 10-KSB for the year ended December 31, 2006.The results of operations in the interim statements are not necessarily indicative of the results that may be expected for the full year. NOTE 2: GOING CONCERN AND OPERATIONS The accompanying financial statements have been prepared on the basis of accounting principles applicable to a going concern, which contemplate the realization of assets and extinguishment of liabilities in the normal course of business. Since its emergence from bankruptcy, the Company has not generated any revenues from operations to date.While it has limited ongoing cash requirements, this lack of revenue generation raises substantial doubt about the entity’s ability to continue to operate as a going concern.Management intends to seek acquisition or merger opportunities that would substantially increase future operating cash flows.To the extent that such opportunities are not realized, the Company’s future financial position could be adversely affected. NOTE 3: INCOME TAXES Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes.The deferred tax consequences of temporary differences in reporting items for financial statement and income tax purposes are recognized, if appropriate. Realization of the future tax benefits related to the deferred tax assets will depend on many factors, including the Company’s ability to generate taxable income within the net operating loss period.The Company has considered these factors in reaching its conclusion as to the valuation allowance for financial reporting purposes. A full valuation allowance has been established for all deferred tax assets related to these net operating losses as there is substantial doubt as to the ability of the Company to utilize these deferred tax assets given certain rules limiting the use of these net operating losses and the Company’s historical lack of taxable income.The Company has no other deferred tax assets. NOTE 4: STOCKHOLDERS’ DEFICIT Capitalization The Company was incorporated on October 16, 2002.The Company is authorized to issue (a) 80,000,000 shares of common stock, par value $.001 per share, and (b) 20,000,000 shares of preferred stock, par value $.001 per share, under terms and conditions to be established by the Board of Directors in the future.Pursuant to the Plan and in connection with its emergence from bankruptcy, effective December 5, 2002 the Company issued (i) 500,120 shares of common stock to the former stockholders of the Predecessor Company, whose ownership interests in the Predecessor Company were cancelled pursuant to the Plan, and (ii) 9,502,280 shares of common stock to a new stockholder group in exchange for $250,000 payable by the new stockholder group to the creditors’ pool that was created through the bankruptcy process. 7 Dividends During 2005, the Company declared a $0.10 dividend payable to all common stockholders for an aggregate dividend payment of $1,000,240.As of December 31, 2005, $950,228 of these dividends were paid.On July 24, 2006, the Company paid the remaining $50,012 dividend to common stockholders. Warrants On September 28, 2006, the Company granted warrants to acquire an aggregate of 500,000 shares of common stock at an exercise price of $0.01 per share to its directors and officers as compensation for their services to the Company.The warrants are fully vested and expire on September 28, The Company expensed these warrants immediately based on the aggregate grant date fair value of $11,900 computed using a Black-Scholes pricing model using the following assumptions:risk free rate of 4.6%, volatility of 29%, stock price of $0.03, and expected life of 10 years. NOTE 5: RELATED PARTY TRANSACTIONS Pursuant to a 4.0% Multiple Advance Credit Note dated February 28, 2005, the Company’s majority stockholder has agreed to advance the Company up to $100,000 to finance its working capital needs.The promissory note bears interest at the rate of 4.0% per annum, payable at maturity.The note, as amended, matures on the earlier to occur of (a) a “liquidity event” with respect to the Company, as that term is defined in the note, or (b) February 28, 2008.In addition, a director and officer of the Company advanced funds to pay certain of the Company’s operating expenses during fiscal 2006. The aggregate outstanding balance of principal and accrued interest under the promissory note and advances by the director and officer was $65,687 at September 30, 2007.This amount is reflected as a current liability in the accompanying balance sheet. On September 28, 2006, the Company granted warrants to acquire an aggregate of 500,000 shares of common stock to its directors and officers as compensation for their services to the Company. NOTE 6: COMMITMENTS AND CONTINGENCIES Operating Leases The Company currently has no significant non-cancelable operating leases. 8 Item 2. Management’s Discussion and Analysis or Plan of Operation For a description of our company’s significant accounting policies and an understanding of the factors that influenced our company’s performance during the three and nine month periods ended September 30, 2007, this “Management’s Discussion and Analysis or Plan of Operation” should be read in conjunction with the unaudited financial statements, including the related notes thereto, appearing in Item 1 of this report, as well as the audited financial statements and notes thereto appearing in our Annual Report on Form 10-KSB for the year ended December 31, 2006. Plan of Operation As a shell company, we currently have no operations and nominal assets.Nevertheless, we believe we possess a stockholder base that will make us an attractive merger or acquisition candidate to an operating privately held company seeking to become publicly held.We intend to locate and combine with an existing privately held company that has profitable operations or, in our management’s view, potential for earnings and appreciation of value of its equity securities, irrespective of the industry in which it is engaged.A combination may be structured as a merger, consolidation, exchange of our common stock for stock or assets of the operating company, or any other form that will result in the combined companies becoming an operating publicly held corporation.We have not identified a particular acquisition target as of the filing date of this report, and we currently are not engaged in any substantive negotiations regarding such an acquisition.We intend to provide our stockholders with complete disclosure documentation concerning the structure of a proposed business combination prior to consummation of such a transaction. We intend to remain a shell company until a merger or acquisition is consummated, and we anticipate that our cash requirements will be minimal during that time frame.We do not anticipate that we will have to raise equity capital during the next 12 months.Our officers and our controlling stockholder have provided financing for our limited operating expenses, which consist primarily of legal, accounting, and related expenses to enable us to prepare and file our reports with the Securities and Exchange Commission, or “SEC.”We currently anticipate that our directors, officers, controlling stockholder, and/or their affiliates in the future will provide the financing that may be required for our limited operations prior to the time that we complete a merger or acquisition transaction.We also anticipate that such financing will be in the form of loans to our company that will have to be repaid or refinanced in connection with a merger or acquisition transaction.Our directors, officers, controlling stockholder, and their affiliates, however, are under no obligation to provide us with any amount of financing or to continue to provide financing to our company if they provide financing to us at a given time or from time to time.Accordingly, we cannot provide any assurance that we will have access to a sufficient amount of capital to enable us to seek and locate a merger or acquisition candidate or to successfully negotiate and consummate a merger or acquisition transaction. Pending negotiation and consummation of a business combination, we anticipate that we will have, aside from carrying on our search for a combination partner, no business activities and, accordingly, we will have no source of revenue.Should we incur any significant liabilities prior to a combination with a private company, we may not be able to satisfy such liabilities as they are incurred.If our management pursues one or more combination opportunities beyond the preliminary negotiations stage and those negotiations are subsequently terminated, it is possible that such efforts will exhaust our ability to continue to seek such combination opportunities before any successful combination can be consummated. In our pursuit for a business combination partner, our management intends to consider only combination candidates that are profitable or, in management’s view, have growth potential.Our management does not intend to pursue any combination proposal beyond the preliminary negotiation stage with any combination candidate that does not furnish us with audited financial statements for its historical operations or that cannot demonstrate to our management’s satisfaction that it can furnish audited financial statements in a timely manner.We may engage attorneys and accountants to investigate a combination candidate and to consummate a business combination.We may require payment of fees by such merger candidate to fund all or a portion of such expenses.We may incur enhanced risks that any combined business combination will be unsuccessful to the extent we are unable to obtain the advice or reports from experts. 9 We intend to seek to carry out our business plan as discussed herein.In order to do so, we will need to pay ongoing expenses, including particularly legal and accounting fees incurred in conjunction with future compliance with our ongoing reporting obligations under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Except as described above, we currently do not intend to raise funds, either debt or equity, from investors while our company is a shell company, and we currently do not intend to borrow any funds to make any payments to our management or affiliates. We have no employees and do not expect to hire any prior to effecting a business combination.Our officers have agreed to allocate a portion of their time to our company’s activities, without cash compensation.Our directors and officers anticipate that our business plan can be implemented by their devoting a portion of their available time to our business affairs. We are not registered and we do not propose to register as an investment company under the Investment Company Act of 1940.We intend to conduct our business activities so as to avoid application of the registration and other provisions of the Investment Company Act of 1940 and the related regulations thereunder. We have no operating history (apart from that of our predecessor, Gateway Data Sciences Corporation), nominal cash, no other assets, and our business plan has significant business risks, as described in our Annual Report on Form 10-KSB.Because of these factors, our independent registered public accounting firm has issued an audit opinion on our financial statements that includes a statement that, in our auditor’s opinion, there is substantial doubt about our ability to continue as a going concern. Results of Operations – Three and Nine Months Ended September 30, 2007 Operating Expenses For the three months ended September 30, 2007, operating expenses were $9,848 consisting of $1,122 in general and administrative expenses and $8,726 in professional fees ($1,945 in accounting fees and $6,781 in legal fees) for services performed during the period. For the nine months ended September 30, 2007, operating expenses were $26,998 consisting of $3,931 in general and administrative expenses and $23,067 in professional fees ($8,902in accounting fees and $14,165in legal fees) for services performed during the period. Other Income and Expenses In the third quarter of 2007 we incurred $643 in interest expense relative to the 4.0% Multiple Advance Credit Note dated February 28, 2005 which is being used to finance the Company’s working capital needs (See Note 5).Additionally, for the three months ended September 30, 2007, we recognized $50 in bank interest income earned. For the nine months ended September 30, 2007, we incurred $1,795 in interest expense relative to the 4.0% Multiple Advance Credit Note dated February 28, 2005 which is being used to finance the Company’s working capital needs (See Note 5).Additionally, for the nine months ended September 30, 2007, we recognized $258 in bank interest income earned. Net Loss Our net loss for the three months ended September 30, 2007 was $10,441 and our net loss for the nine months ended September 30, 2007 was $28,535, which resulted in net loss per share of $0.00 and $0.00, respectively. 10 Liquidity and Capital Resources Pursuant to a 4.0% Multiple Advance Credit Note dated February 28, 2005, GDSC Acquisitions, LLC has agreed to advance our company up to $100,000 to finance our working capital needs.GDSC Acquisitions currently owns 95% of our outstanding common stock.The promissory note bears interest at the rate of 4.0% per annum, payable at maturity.The note matures on the earlier to occur of (a) a “liquidity event” with respect to our company, as that term is defined in the note, or (b) February 28, 2008.In addition, Norman Lynn, our Vice President and a director of our company, advanced funds to pay certain of our operating expenses during 2005, 2006, and 2007. Our aggregate outstanding balance of principal and accrued interest under the promissory note with GDSC Acquisitions and advances by Mr. Lynn was $65,687 at September 30, 2007. We currently have no operations and we anticipate that we will not generate any revenue until we consummate a business combination.We will need funds to support our operation and implementation of our plan of operation and to comply with the periodic reporting requirements of the Exchange Act.We believe GDSC Acquisitions, LLC or our directors, officers, and/or their respective affiliates will provide us with sufficient working capital for at least the next 12 months to support and preserve the integrity of our corporate entity, to fund the implementation of our business plan, and to comply with the periodic reporting requirements of the Exchange Act.Those persons, however, are under no obligation to provide financing to our company and we cannot provide assurance that they will do so.If adequate funds are not available to us, we may be unable to complete our plan of operation. We have no current plans, proposals, arrangements or understandings with respect to the sale or issuance of additional securities prior to the identity of a merger or acquisition candidate and we do not anticipate that we will incur any significant debt, other than debt incurred to finance our ongoing expenditures for legal, accounting, and administrative expenses, prior to the consummation of a business combination. Certain Risk Factors Affecting Our Business Our business involves a high degree of risk. Potential investors should carefully consider the risks and uncertainties described in this report and under Part II, Item 6, “Management’s Discussion and Analysis or Plan of Operation – Certain Risk Factors Affecting Our Business,” in our Form 10-KSB for the year ended December 31, 2006, before deciding whether to invest in shares of our common stock.If any of such risks or other risks that we currently are not able to identify actually occur, our business, financial condition, and results of operations could be materially and adversely affected.This could cause the trading price of our common stock to decline, with the loss of part or all of an investment in our company’s common stock. Item 3.Controls and Procedures. Disclosure controls are procedures that are designed with an objective of ensuring that information required to be disclosed in our company’s periodic reports filed with the SEC, such as this report on Form10-QSB, is recorded, processed, summarized, and reported within the time periods specified by the SEC.Disclosure controls also are designed with an objective of ensuring that such information is accumulated and communicated to our company’s management, including our chief executive officer and chief financial officer, in order to allow timely consideration regarding required disclosures.Our company carried out an evaluation, with the participation of its chief executive officer and chief financial officer, of the effectiveness, as of September 30, 2007, of its disclosure controls and procedures (as defined in Rules 13a-14(c) and 15d-14(c) ofthe Exchange Act).Based upon that evaluation, made at the end of the period, our chief executive officer and chief financial officer concluded that our company’s disclosure controls and procedures are effective in alerting them on a timely basis to material information required to be disclosed in our periodic reports to the SEC, and that there has been no significant change in such internal control or other factors that could significantly affect such controls, including any corrective actions with regard to significant deficiencies or material weaknesses, since the evaluation. Our management is aware that there is a lack of segregation of duties due to the small number of persons dealing with general administrative and financial matters on behalf of our company.Our management, however, has determined that, considering the persons involved and the control procedures in place, the risks associated with such lack of segregation are insignificant and the potential benefits of adding personnel to clearly segregate duties does not justify the expenses associated with such increases. There was no change in our company’s internal control over financial reporting during our most recently completed fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 11 It should be noted that any system of controls, however well designed and operated, can provide only reasonable, not absolute, assurance that the objectives of the system are met. In addition, the design of any control system is based in part upon certain assumptions about the likelihood of future events. Because of these and other inherent limitations of control systems, there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions, regardless how remote. 12 PART II - OTHER INFORMATION Item 1. Legal Proceedings. Not applicable. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Not applicable. Item 3. Defaults Upon Senior Securities. Not applicable. Item 4. Submission of Matters to a Vote of Security Holders. Not applicable. Item 5. Other Information. Not applicable. Item 6. Exhibits. Exhibits. Exhibit Number Description 31 Section 302 Certifications of Steven A. Rothstein and Norman S. Lynn. 32 Certifications pursuant to 18 U.S.C. Section 1350 of Steven A. Rothstein and Norman S. Lynn. 13 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BROWNSHIRE HOLDINGS, INC. Date:March 17, 2008 /s/ Norman S. Lynn Norman S. Lynn Vice President, Corporate Secretary, Treasurer, and Director (Principal Financial and Accounting Officer) 14 EXHIBIT INDEX Exhibit Number Description 31 Section 302 Certifications of Steven A. Rothstein and Norman S. Lynn. 32 Certifications pursuant to 18 U.S.C. Section 1350 of Steven A. Rothstein and Norman S. Lynn.
